DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 16/698,342 filed on November 27, 2019 which is a Continuation of Application No. 16/457,890,  filed on June 28, 2019.  Claims 1 – 22 are pending and have been examined.


Information Disclosure Statements


The information disclosure statements submitted on April 2, 2020, February 5, 2021, May 11, 2021, August 2, 2021 and February 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  In light of the number of references disclosed, a cursory review has been performed by the Examiner. Applicant is requested to provide which of the disclosed references it considers to be the most pertinent. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 22 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is not directed to statutory subject matter.  
Regarding Claim 1, which is directed to a transaction enabling system the claim recites a resource requirement circuit, a forward resource market circuit and a machine resource acquisition circuit. The claim does not positively recite any computing components such as a processor, memory and communication interface. Therefore, absent a processor and computing components, Claim 1 and its dependents are directed to software per se, and are not directed to statutory subject matter.
Claim 14 is directed to a method. However, there are no processor / computer / hardware components that are implementing any of the core steps in the claims. Therefore, Claim 14 and its dependents are not directed to statutory subject matter.

Claims 1 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 22 are not directed to statutory subject matter as discussed above.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task; a forward resource market circuit structured to access a forward market for energy; a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves aggregating a resource requirement for a fleet of machines and executing a transaction in a forward energy market in response to the resource requirement which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 14 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task; a forward resource market circuit structured to access a forward market for energy; a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement), Claims 3 and 18 (the transaction on the forward market of energy comprises one of buying or selling energy), Claims 4 and 17 (the transaction on the forward market of energy comprises one of buying or selling energy credits), Claim 5 (improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy), Claim 6 (the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component), Claim 7 (a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy), Claims 8 and 21 (the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy in response to the historical external data), Claims 9 and 22 (the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source), Claim 10 (a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component), Claim 11 (a market forecasting circuit structured to predict a forward market price of energy credits on the forward market for energy), Claim 12 (the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy credits in response to the historical external data), Claim 13 (the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source), Claim 15 (adaptively improving a utilization of the aggregated resource amount utilizing a plurality of transactions on the forward market for energy), Claim 16 (the at least one task comprises at least one of a compute task, a networking task, and an energy consumption task), Claim 19 (adaptively improving a cost of operation of the fleet of machines utilizing a plurality of transactions on the forward market for energy) and Claim 20 (forecasting to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component) further define and merely add specificity to the abstract idea. The machine learning, artificial intelligence and neural network elements recited in Claims 6, 10 and 20 are recited at a high level, generally link the technology to the abstract idea and are used as tools to implement the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 22 are not patent eligible. 

Claim Interpretation

Claim 1 contains limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses "to  aggregate a resource requirement …”, “to access a forward market for energy” and “to execute a transaction …”. Claim 5 contains the clause "to adaptively improve  …”.  Claim 7 contains the clause "to predict a forward market price of energy …”. Claim 8 contains the clauses "to interpret historical external data …” and “to further adaptively improve a utilization of energy …”. Claim 10 contains the clause "to adaptively improve a forecast …”. Claim 11 contains the clause "to predict a forward market price of energy credits …”.  Claim 12 contains the clauses "to interpret historical external data …” and “to further adaptively improve a utilization of energy credits …”. These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prager et al., US 8,412,613 B2, (“Prager”).

Claim 1:
Prager teaches:
A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task; (See Prager, Col. 3, lines 5-21 (The embodiments described herein are presented in terms of "purchasers" and "drivers." Such parties may be the same
party, as in an individual consumer and driver, or different parties, as in a vehicle fleet operator/purchaser and its drivers. should be understood that other purchasers may use the present invention as well. References are made to card service 
providers and to cards; all such references should be understood to include and apply to credit card service providers, debit card service providers, credit cards, debit cards, and the like. Further, embodiments are set forth that include both a
card service provider and a financial institution, but in practice these may be the same entity and therefore, whether presented as one or more entities, they should be understood to be additional embodiments of the present invention. References
are generally made to fuel; it should be understood that fuel includes, for example, gasoline, gasoline mixed with ethanol, diesel fuel, natural gas, hydrogen, and electricity.)) 

a forward resource market circuit structured to access a forward market for energy; (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement. (See Prager, Col. 3, lines 47 – 52 (In a fixed price arrangement, the purchaser contracts to buy a certain volume of fuel at a fixed price. That fixed price may be derived, for example, using the forward curve for wholesale gas prices as published by the New York Mercantile Exchange over a specified period of time as known by one of ordinary skill in the art.))
  
Claim 2:
Prager teaches each and every element of Claim 1 above.
Prager further teaches:
the resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement.  (See Prager, Col. 3, lines 55 – 58 (As shown in FIG. 1, the purchaser identifies its fuel needs 100, which includes determining the type and possibly grade of fuel, volume, and time period over which to purchase.))

Claim 3:
Prager teaches each and every element of Claim 1 above.
Prager further teaches:
the transaction on the forward market of energy comprises one of buying or selling energy. (See Prager, Col. 3, lines 47 – 52 (In a fixed price arrangement, the purchaser contracts to buy a certain volume of fuel at a fixed price. That fixed price may be derived, for example, using the forward curve for wholesale gas prices as published by the New York Mercantile Exchange over a specified period of time as known by one of ordinary skill in the art.))

Claim 4:
Prager teaches each and every element of Claim 1 above.
Prager further teaches:
the transaction on the forward market of energy comprises one of buying or selling energy credits.  (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

Claim 5:
Prager teaches each and every element of Claim 1 above.
Prager further teaches:
a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy.  (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

Claim 7:
Prager teaches each and every element of Claim 1 above.
Prager further teaches:
a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 8:
Prager teaches each and every element of Claim 5 above.
Prager further teaches:
the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy in response to the historical external data.  (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 9:
Prager teaches each and every element of Claim 8 above.
Prager further teaches:
the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 11:
Prager teaches each and every element of Claim 5 above.
Prager further teaches:
a market forecasting circuit structured to predict a forward market price of energy credits on the forward market for energy. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 12:
Prager teaches each and every element of Claim 11 above.
Prager further teaches:
the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy credits in response to the historical external data.  (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 13:
Prager teaches each and every element of Claim 12 above.
Prager further teaches:
the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))
Claim 14:
Prager teaches:
A method, comprising: determining an aggregated resource amount for a fleet of machines to service at least one task; (See Prager, Col. 3, lines 5-21 (The embodiments described herein are presented in terms of "purchasers" and "drivers." Such parties may be the same party, as in an individual consumer and driver, or different parties, as in a vehicle fleet operator/purchaser and its drivers. should be understood that other purchasers may use the present invention as well. References are made to card service providers and to cards; all such references should be understood to include and apply to credit card service providers, debit card service providers, credit cards, debit cards, and the like. Further, embodiments are set forth that include both a card service provider and a financial institution, but in practice these may be the same entity and therefore, whether presented as one or more entities, they should be understood to be additional embodiments of the present invention. References are generally made to fuel; it should be understood that fuel includes, for example, gasoline, gasoline mixed with ethanol, diesel fuel, natural gas, hydrogen, and electricity.)) 

accessing a forward market for energy; and (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

executing a transaction on the forward market for energy in response to the aggregated resource amount. (See Prager, Col. 3, lines 47 – 52 (In a fixed price arrangement, the purchaser contracts to buy a certain volume of fuel at a fixed price. That fixed price may be derived, for example, using the forward curve for wholesale gas prices as published by the New York Mercantile Exchange over a specified period of time as known by one of ordinary skill in the art.))

Claim 15:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
adaptively improving a utilization of the aggregated resource amount utilizing a plurality of transactions on the forward market for energy.  (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

Claim 16:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
the at least one task comprises at least one of a compute task, a networking task, and an energy consumption task. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))
Claim 17:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
executing the transaction on the forward market for energy comprises one of buying or selling energy credits. (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

Claim 18:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
executing the transaction on the forward market for energy comprises one of buying or selling energy. (See Prager, Col. 3, lines 47 – 52 (In a fixed price arrangement, the purchaser contracts to buy a certain volume of fuel at a fixed price. That fixed price may be derived, for example, using the forward curve for wholesale gas prices as published by the New York Mercantile Exchange over a specified period of time as known by one of ordinary skill in the art.))

Claim 19:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
adaptively improving a cost of operation of the fleet of machines utilizing a plurality of transactions on the forward market for energy. (See Prager, Col. 3, lines 22-33 (In one embodiment of the present invention, purchasers may be able to fix or cap their fuel price on a specified volume of fuel for a specified time period by establishing a hedge position. The hedge will be effected by contracting to purchase a specified volume of fuel (such as unleaded gasoline or diesel) over a set time period at a pre-detem1ined price. The hedge may be constructed using a retail index of fuel prices. The retail index may be local, regional, national, or set on some other basis. By committing in advance to a specified volume at a fixed or capped price, a purchaser will influence costs incurred for whatever percentage of expected purchases he or she would feel comfortable hedging.))

Claim 21:
Prager teaches each and every element of Claim 14 above.
Prager further teaches:
interpreting historical external data from at least one external data source, and further adaptively improving a utilization of the aggregated resource amount in response to the historical external data.  (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim 22:
Prager teaches each and every element of Claim 21 above.
Prager further teaches: 
the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source. (See Prager, Col. 7, lines 42-48 (FIG. 5 illustrates the system and operating environment of example embodiments of the invention. The financial management system 500 performs calculations related to pricing to set the fixed or capped prices. In this embodiment, pricing data is developed using a pricing tool and is stored in storage medium 502. Retail index data is provided from an external storage medium 504.))

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prager et al., US 8,412,613 B2, (“Prager”), in view of Ozog, US 2011/0231028 A1, (“Ozog”).

Claim 6:
Prager teaches each and every element of Claim 5 above.
Prager does not teach, however, Ozog teaches:
the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component. (See Ozog, Par 375 (Demand may be forecast for dispatchable end uses. Examples of dispatchable end-uses that may be forecast may include HVAC and water heating, but may extend to electric vehicle battery charging needs, lighting, pool pumps, spas and other end uses. While there are several methods for forecasting electricity demand, including neural networks and Markov Chains, a preferred method may use a statistical modeling framework.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pager discussed above, a step for the use of neural networks to forecast energy demand, as taught by Ozog. Prager teaches a method for hedging fuel purchase transactions. It would have been obvious for Prager to combine within method of hedging fuel purchases a step for the use of neural networks to forecast energy demand so as to be better informed in performing his hedging method. Since the claimed invention is merely a combination of old elements, Prager’s method for hedging fuel purchase transactions and Ozog’s use of neural networks to forecast energy demand, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 
Claim 10:
Prager teaches each and every element of Claim 1 above.
Prager does not teach, however, Ozog teaches:
a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component. (See Ozog, Par 375 (Demand may be forecast for dispatchable end uses. Examples of dispatchable end-uses that may be forecast may include HVAC and water heating, but may extend to electric vehicle battery charging needs, lighting, pool pumps, spas and other end uses. While there are several methods for forecasting electricity demand, including neural networks and Markov Chains, a preferred method may use a statistical modeling framework.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pager discussed above, a step for the use of neural networks to forecast energy demand, as taught by Ozog. Prager teaches a method for hedging fuel purchase transactions. It would have been obvious for Prager to combine within method of hedging fuel purchases a step for the use of neural networks to forecast energy demand so as to be better informed in performing his hedging method. Since the claimed invention is merely a combination of old elements, Prager’s method for hedging fuel purchase transactions and Ozog’s use of neural networks to forecast energy demand, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 20:
Prager teaches each and every element of Claim 14 above.
Prager does not teach, however, Ozog teaches:
forecasting to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component.  (See Ozog, Par 375 (Demand may be forecast for dispatchable end uses. Examples of dispatchable end-uses that may be forecast may include HVAC and water heating, but may extend to electric vehicle battery charging needs, lighting, pool pumps, spas and other end uses. While there are several methods for forecasting electricity demand, including neural networks and Markov Chains, a preferred method may use a statistical modeling framework.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pager discussed above, a step for the use of neural networks to forecast energy demand, as taught by Ozog. Prager teaches a method for hedging fuel purchase transactions. It would have been obvious for Prager to combine within method of hedging fuel purchases a step for the use of neural networks to forecast energy demand so as to be better informed in performing his hedging method. Since the claimed invention is merely a combination of old elements, Prager’s method for hedging fuel purchase transactions and Ozog’s use of neural networks to forecast energy demand, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 
                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                         5/6/2022